Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16497882 application filed 9/26/19.  
Claims 1-24 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 9/26/19 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 9/26/19 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23 and 24 are rejected under 103(a) as being obvious over MCGOLDRICK (WO2011092503; date 8/2011; cited on the IDS filed 9/26/19) and as evidence by YAMAMOTO ET AL. (JPH03195709; date 8/1991) in their entirety.  Hereby referred to as MCGOLDRICK and YAMAMOTO.  
The bold represents Applicant’s claimed invention.
Regarding claims 1, 2, 3, 4, 9, 10, 11, 12, 14, 23 and 24:
MCGOLDRICK teaches a process for producing rigid fuel pellets (wherein the agglomerates are suitable for use as combustible fuel source) at ambient temperature from a biomass material and the pellet binder, comprising the steps of: a) admixing the biomass material and binder (agglomeration mixture), and b) agglomerating the so-formed mixture by tumbling at ambient temperature to form pellets; and c) curing the pellets at ambient temperature to form rigid pellets having a hardened shell (agglomerates are pellets) (pg 38 ln 10-20).  The biomass material may be one or more of the group comprising: wastewater sludge, sewerage sludge, chicken litter, bone-meal, spent mushroom compost, wood, plant residues including rape seed, hemp seed, corn and sugar cane residues (pg 7 ln 19-22).  The binder may 
Although MCGOLDRICK does not call the glycol and sulphate compounds polymerisation activator and initiator reagent; however it is known in art that these compounds are multifunctional such as functioning as a polymerisation activator and initiator reagent, as evident by YAMAMOTO ET AL. page 4 para 145, disclosing that specific examples of such polymerization initiators include inorganic or organic peroxides such as persulfates ammonium salts (polymerisation activator is a substance which initiates the polymerisation or cross-linking of the one or more binding reagents) (wherein the polymerisation activator is a monomer cross-linking compound) (wherein the method further comprises the contact of one or more binding reagents with an initiator reagent) (meets limitations of claim 10, 11, 14).  
The processes may include the addition of one or more further ingredients into the mixing, either separately or integrally with the binder. Such further ingredients include lime, organic binders (one or more binder), silicates, cements, and waterproofing additives. Lime or cement helps to inhibit sulphur emission upon burning of the so-formed pellets. A cementitious material can assist in the green-strength of the pellets, and possibly in forming the hardened outer surface or shell for the pellets (meets the limitations of claim 12) as described hereinafter. The binder may include one or more surfactants (meets the limitations for claim 9). (See pg 13 ln 25 – pg 14 ln 5).  MCGOLDRICK teaches that the surface treatment additives can be added at this stage to increase the surface area of the pellet skin, to prevent sticking, and/or to prevent leaking fluid into bags, etc. (meets the limitations of claim 12).  MCGOLDRICK teaches that the particulate material and binder, and any other separate 
One of ordinary skill in the art would recognize MCGOLDRICK process for producing rigid fuel pellets to operate and function as the claimed invention, and the motivation is taught by MCGOLDRICK that the particulate material and binder, and any other separate reagents or ingredients to be added, can be admixed using any known process or arrangement, including simple mixing. Because the next step of the process is a tumbling action, absolute homogenous mixing of the reagents or ingredients prior to the process is not essential, as the tumbling action will generally further the mixing action if necessary or desired. In some circumstances, the admixing may at least partly occur during the tumbling action, such that the steps of the invention may not be wholly distinct.  In addition, MCGOLDRICK also teaches the process encompasses all combinations of various embodiments or aspects of the invention described. It is understood that any and all embodiments of the invention may be taken in conjunction with any other embodiment to described additional embodiments of the invention. Furthermore, any elements of an embodiment may be combined with any and all other elements of any of the embodiments to describe additional embodiments (see pg. 35 ln 5-11).
Again, YAMAMOTO is considered a teaching reference, not a modifying reference.  See MPEP 2112.

Regarding claim 13:
MCGOLDRICK teaches that selected surface treatment additives can be added at this stage to increase the surface area of the pellet skin, to prevent sticking, and/or to prevent leaking fluid into bags, etc (pg 23 ln 16-20).  The surfactant action serves to draw the binder towards the surface of the forming pellets, such that once cured, the pellets have a harder outer portion, skin, shell or surface, compared to their interior (pg 16 ln 13-15).
Regarding claims 15, 16 and 17:
MCGOLDRICK teaches a preparation step (a pre-treatment step) wherein the raw fuel feed is prepared for agglomeration; and depending on its raw state it may need grinding, screening or drying (the step of pretreatment of the feedstock occurs prior to the step of combining the feedstock with one or more binding reagents) (one of more of screening, shredding, grinding or size reduction of the feedstock) (pg 21 ln 26-27). 
Regarding claim 18:
MCGOLDRICK teaches bio-waste material which, once treated, preferably has a moisture level of 20-40% (pg 9 ln 4-7).
Regarding claims 20, 21 and 22:
MCGOLDRICK teaches the curing of the pellets may start during or be part of the agglomeration action. Alternatively, the curing may wholly or substantially be a separate step of the process, either occurring as a continuous part of the agglomeration tumbling, or as a separate step or steps thereafter (pg 16 ln 23-27).  This curing and/or polishing step could be provided by further tumbling action, for instance in the same or another rotary drum. If necessary or desired, a cementitious material (desiccation material) could be added to the pellets at this stage.  This should decrease the curing process time, and/or provide a stronger initial green strength to the pellets to aid handling, etc. (pg 17 ln 1-6).
Claims 5, 6, 7 and 8 are rejected under 103(a) as being obvious over MCGOLDRICK (WO2011092503; date 8/2011; cited on the IDS filed 9/26/19) and as evidence by YAMAMOTO ET AL. (JPH03195709; date 8/1991), as applied to claims 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23 and 24 above are hereby incorporated, and further as evidence by WILLIAMS ET AL. (US PG PUB 20170283615) in their entirety.  Hereby referred to as MCGOLDRICK, WILLIAMS and YAMAMOTO.  
The bold represents Applicant’s claimed invention.
Regarding claims 5, 6, 7 and 8:
MCGOLDRICK teaches the processes may include the addition of one or more further ingredients into the mixing, either separately or integrally with the binder. Such further ingredients include lime, organic binders (one or more binder), silicates, cements, and waterproofing additives. Lime or cement helps to inhibit sulphur emission upon burning of the so-formed pellets (see pg 13 ln 25 – pg 14 ln 5).  MCGOLDRICK also teaches that the particulate material and binder, and any other separate reagents or ingredients to be added, can be admixed using any known process or arrangement (meets the limitation of combining the components in any order; therefore meets the limitations of claim 5), including simple mixing. Because the next step of the process is a tumbling action, absolute homogenous mixing of the reagents or ingredients prior to the process is not essential, as the tumbling action will generally further the mixing action if necessary or desired. In some circumstances, the admixing may at least partly occur during the tumbling action, such that the steps of the invention may not be wholly distinct (pg 14 ln 11-20).  Although MCGOLDRICK does not teach that the organic binder is silicon, however it is evident by WILLIAMS disclosure in para [0125] an organic binder can include an acrylic latex, polyurethane, polyester, silicone (a reagent that is able to polymerise or cross-link) (a monomer based compound) (a silicon monomer compound), polyamide, or any 
Again, WILLIAMS is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Claim 19 is rejected under 103(a) as being obvious over MCGOLDRICK (WO2011092503; date 8/2011; cited on the IDS filed 9/26/19) and as evidence by YAMAMOTO ET AL. (JPH03195709; date 8/1991), as applied to claims 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22, 23 and 24 above are hereby incorporated, and further in view of MAGNUSSEN ET AL. “Modeling for Estimation and Monitoring”; 26 November 2004; page(s) 1 section 5) in their entirety.  Hereby referred to as MCGOLDRICK, MAGNUSSEN and YAMAMOTO.  
The bold represents Applicant’s claimed invention.
Regarding claim 19:
MCGOLDRICK teaches a preparation step (a pre-treatment step) wherein the raw biomass fuel feed is prepared for agglomeration; and depending on its raw state it may need grinding, screening or drying (pg 21 ln 26-27); however MCGOLDRICK does not teach wherein the feedstock has a carbon content range of 15% to 98% following properties following the pre-treatment step; nevertheless MAGNUSSEN teaches that the carbon content of vegetation is surprisingly constant across a wide variety of tissue types and species. It is noted in the art that C content of biomass is almost always found to be between 45 and 50% (by oven-dry mass) (see section 5.1 Carbon Content of Vegetation).  Therefore one of ordinary skill in the art would recognize that drying the biomass of MCGOLDRICK would be expected to fall within the claimed range of 15% to 98%, due to the fact that it is known in the art that C content of biomass is almost always found to be between 45 and 50% (by oven-dry mass).  Hence, "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771